Citation Nr: 1423681	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  06-24 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for chronic lumbar strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from June 1986 to August 1990, and from February 1991 to July 1995.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The appellant's claim is now in the jurisdiction of the RO in Roanoke, Virginia.

In March 2009, the Board remanded the matter for additional evidentiary development.  In a February 2011 decision, the Board denied service connection for bilateral hearing loss and a rating in excess of 20 percent for chronic lumbar strain.  

The appellant appealed the Board's February 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, in October 2011, the appellant's then-attorney and a representative of VA's General Counsel filed a joint motion for partial remand, recharacterizing the issues on appeal to include service connection for an ear disability, including otitis media, and service connection for hearing loss secondary to otitis media.  In an October 2011 order, the Court granted the motion, vacated the Board's February 2011 decision, and remanded the matter for additional action.  

In November 2012, the Board remanded the issues of entitlement to a rating in excess of 20 percent for chronic lumbar strain; entitlement to service connection for an ear disability, to include otitis media; and entitlement to service connection for hearing loss secondary to an ear disability, to the RO for additional evidentiary development.  

While the matter was in remand status, in a December 2013 rating decision, the RO granted service connection for bilateral hearing loss with history of otitis media and Eustachian tube dysfunction and assigned an initial zero percent disability rating, effective June 18, 2004.  The Board finds that the grant of service connection for this disability constitutes a full award of the benefits sought on appeal with respect to the claims of entitlement to service connection for an ear disability and hearing loss.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Also in the December 2013 rating decision, the RO granted service connection for right lower extremity peripheral neuropathy and assigned an initial 10 percent disability rating, effective October 15, 2013.  

Although the appellant's electronic Virtual VA and VBMS files contain some indication that he may have submitted a notice of disagreement with the RO's determination regarding the initial ratings assigned for his hearing loss and peripheral neuropathy disabilities, the record currently available to the Board, including the paper claims file, the appellant's Virtual VA file, and his VBMS file, however, contains no such documentation.  Absent a notice of disagreement or substantive appeal in the record, the Board is unable to conclude at this juncture that the issues of entitlement to an initial compensable rating for bilateral hearing loss with history of otitis media and Eustachian tube dysfunction and an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy are currently in appellate status.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.101 20.200 (2013) (defining Board's jurisdiction).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Since the RO last considered this matter in the December 2013 Supplemental Statement of the Case, additional relevant evidence has been associated with the record on appeal, including VA clinical records dated from December 2013 to April 2014 reflecting treatment for the appellant's service-connected low back disability.  

The appellant's substantive appeal in this case was received in July 2006.  Absent a waiver, therefore, this additional, relevant evidence must be considered by the AOJ in the first instance.  38 C.F.R. § 20.1304 (2013) (providing that additional pertinent evidence must be referred to the AOJ for review and preparation of a Supplemental Statement of the Case, unless the right is waived or the benefit sought on appeal may be allowed without such referral); see also 38 U.S.C. § 7105, as amended by Public Law 112-154, section 501 (providing that evidence received with or after any Substantive Appeal received on or after February 2, 2013, is subject to initial review by the Board).  

Accordingly, the case is REMANDED for the following action:

After reviewing the record in its entirety and conducting any additional evidentiary development deemed necessary, the AOJ should readjudicate the claim.  If the benefit sought by the appellant remains denied, he and his agent must be provided a Supplemental Statement of the Case (SSOC) and an opportunity to respond.

The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



